In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-15-00416-CR


                           JOHN L. MCLAUGHLIN, JR., APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
                Trial Court No. 60,418-E, Honorable Douglas Woodburn, Presiding

                                       December 29, 2015

                                MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, John L. McLaughlin, Jr., attempts to appeal the trial court’s judgment

revoking his deferred adjudication community supervision, adjudicating him guilty of the

offense of aggravated robbery,1 and sentencing him to life imprisonment. The sentence

was imposed on October 15, 2015, and appellant timely filed a motion for new trial on

November 16, 2015.2           See TEX. R. APP. P. 21.4(a).          The record reflects that on


       1
           TEX. PENAL CODE ANN. § 29.03 (West 2011).
       2
           The 30th day after sentence was imposed was Saturday, November 14, 2015. Therefore,
appellant’s deadline for filing a motion for new trial was Monday, November 16, 2015. See TEX. R. APP.
P. 4.1(a).
December 9, 2015, within its period of plenary power, the trial court granted appellant’s

motion for new trial. See TEX. R. APP. P. 21.8(a).


      When the trial court grants a motion for new trial, it restores the case to its

position before the former trial.   TEX. R. APP. P. 21.9(b).       Without a judgment of

conviction from which to appeal, we have no jurisdiction to consider appellant’s appeal.

See Waller v. State, 931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.).

Consequently, this appeal is dismissed for want of jurisdiction.




                                                Per Curiam



Do not publish.




                                            2